DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 7-11, filed 18 February 2021, with respect to the rejection(s) of claim(s) 19 under obviousness have been fully considered and are persuasive.  In particular, Applicant has pointed to specific teachings within Coleman et al that teach away from conducting decarboxylation reactions.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rhodes et al (“Electrolysis Reactions in Inorganic Acetate Melts”).
Claim Interpretation
Claims 19 and 28 both recite “at least one radical coupling product”.  Note that this term must be interpreted in accordance with the disclosure.  “Radical coupling product” appears in the specification three times, in paragraphs [0005], [0055] (as “radical-radical coupling product”), and [0073] (also as “radical-radical coupling product”).  Since the formation of an R-R product is described as being a “radical-radical coupling product” the term “radical coupling product” must be broader in scope, and can include reaction products from a single radical R˙ with other constituents.  Such single radical 2 products, where R2 is not a radical and different from R).  Therefore, the claim term “radical coupling product” is interpreted as including both radical-radical coupling products (“R-R”) and other radical coupling products (e.g. “R-Ar”).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20, 23-26, 28, 32-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes et al (“Electrolysis Reactions in Inorganic Acetate Melts”).
Rhodes et al teach (see abstract, “Experimental” Section on pages 677-678 and Table 2 on page 679) a method for producing a coupled radical product (e.g. acetone) comprising providing a molten salt electrolyte (eutectic sodium acetate-potassium acetate salt) which comprised a mixture of inorganic salts, wherein the mixture included at least two inorganic cations (sodium and potassium) and at least one carboxylate anion (acetate) to provide “inorganic carboxylate salts” and applying a voltage to the molten salt electrolyte which resulted in decarboxylation (see 
Note that Rhodes et al described the formation of acetone as being a radical coupling process (see reaction (12) on page 681).  Thus, the acetone product formed by Rhodes et al constitutes a “radical coupling product” as claimed.  
Regarding claim 20, as noted above, Rhodes et al utilized a eutectic mixture of sodium acetate and potassium acetate.  Eutectic compositions inherently possess a lower melting point than the melting point of the individual components of the electrolyte mixture.

Regarding claims 24, 25 and 26, Rhodes et al utilized two alkali metal cations, sodium and potassium.
Regarding claim 28, Rhodes et al teach (see abstract, “Experimental” Section on pages 677-678 and Table 2 on page 679, fig. 1 on page 691) an electrochemical cells that included a quantity of electrolyte comprising a eutectic mixture of sodium acetate and potassium acetate (i.e. the electrolyte is a molten salt electrolyte comprising a mixture of inorganic salts, wherein the mixture included different inorganic cations (sodium and potassium) and at least one carboxylate anion (acetate) to provide “inorganic carboxylate salts”), an anode (“working electrode”) in communication with the electrolyte, a cathode (“auxiliary electrode”) in communication with the electrolyte, and a voltage source (potentiostat) the applied a potential between the anode and cathode.
Note that Rhodes et al described the formation of acetone as being a radical coupling process (see reaction (12) on page 681).  Thus, the acetone product formed by Rhodes et al constitutes a “radical coupling product” as claimed.  Therefore, the voltage source (potentiostat) of Rhodes et al caused decarboxylation of the inorganic carboxylate salts into radicals that reacted to form at least one radical coupling product.  
Also note that Rhodes et al did include a sintered glass disc which separated the cell into an anode compartment and a cathode compartment, but the sintered glass disc was defined as being porous, such that the same molten salt was present in both compartments and 
Regarding claim 32, Rhodes et al utilized acetate anions as the carboxylate anion.
Regarding claim 33, 34, and 35, Rhodes et al utilized two alkali metal cations, sodium and potassium.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al (“Electrolysis Reactions in Inorganic Acetate Melts”) in view of Schoenholz et al (US 3,808,051).
Rhodes et al teach forming the molten salt as a eutectic mixture of sodium and potassium acetate and operating above the melting point of the salt mixture (230°C, last line of first paragraph of “Experimental” section).  
Thus, Rhodes et al fail to teach using a molten salt electrolyte containing a mixture of at least three inorganic cations.
Schoenholz et al teach (see col. 5, lines 52-64) that a ternary eutectic of sodium acetate, potassium acetate and lithium acetate was known to exist which had a melting point of 315°F (~157°C).  
Although the disclosure of Schoenholz et al relates to the field of oven cleaning products, its disclosure of a known ternary eutectic composition of the acetate salts is useful for one of ordinary skill in the art experimenting with molten acetate salt mixtures.  Thus, Schoenholz et al is considered to be “reasonably pertinent” to the field of eutectic acetate molten salt compositions, especially in view of Schoenholz et al disclosing the ternary eutectic salt possessing an even lower melting point than the melting point of the binary eutectic salt taught by Rhodes et al.  
.  
Allowable Subject Matter
Claims 21, 22, 29-31, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 21, 22, and 29-31, the prior art, in particular Rhodes et al and Karanjikar et al (US 2011/0027848) fail to teach or suggest including anions other than the acetate/carboxylate in the molten salt.  Since the anions of the molten salt were the active material in participating in the decarboxylation reaction, one of ordinary skill in the art would not have possessed a reasonable expectation of successfully adding other anions to the molten salt without interfering with the decarboxylation reaction.  With respect to claim 38, none of the products suggested by Rhodes et al or Karanjikar et al possessed a melting point that was below the melting point of the molten salt.  Although the instant specification fails to disclose a specific example meeting this requirement, it was known that longer chain hydrocarbons possessed higher melting points.  In combination with the specification’s suggestion to utilize low melting point ionic liquids in the molten salt electrolyte, one of ordinary skill in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dallenbach et al is cited to help complete the picture of the prior art.  It is relatively similar to Rhodes et al, but utilized fluorinated-carboxylate salts.  Since Rhodes et al utilized unfluorinated carboxylate salts, it is considered to be better than the disclosure of Dallenbach et al for the presently pending claims.  However, note that Dallenbach et al clearly should radical-radical coupling products (e.g. C2F6) being a result of the electrolysis.  Thus, Dallenbach et al is being cited to complete the record and to warn Applicant of potential prior art should the claims be amended to recite a “radical-radical coupling product” instead of “radical coupling product”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796